

116 HR 5530 IH: Preventing Youth Substance Abuse Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5530IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Neguse (for himself, Mr. Fitzpatrick, Ms. Jackson Lee, Mr. Bacon, Ms. Kuster, Mr. Foster, Ms. Clark of Massachusetts, Mr. Trone, Mr. Tonko, Mr. Moulton, Mr. Connolly, Ms. Norton, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize appropriations for the substance abuse youth initiative, and for other purposes.1.Short titleThis Act may be cited as the Preventing Youth Substance Abuse Act of 2021. 2.Substance abuse affected youth initiativeThere is authorized to be appropriated for each fiscal year 2022 through 2026 $16,000,000 to carry out an the initiative relating to youth affected by opioids, stimulants, and other substance abuse implemented using amounts appropriated pursuant to paragraph (1)(E) of the Department of Justice—Office of Justice Programs—Juvenile Justice Programs account of title II of division B of the Consolidated Appropriations Act, 2020 (Public Law 116–93).